Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 2, 9 and 16 objected to because of the following informalities: 
Claims 2, 9 and 16 state, “is one or either a” and should read “is one of a”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang S-N, Li F-J, Liao Y-H, Chen Y-S, Shen W-C, Huang T-C (2015) Identification of Breast Cancer Using Integrated Information from MRI and Mammography. PLoS ONE 10(6): e0128404. doi:10.1371/journal.pone.0128404 (hereinafter Yang).
Regarding independent claim 1, Yang discloses A computer-implemented method for annotating magnetic resonance imaging (MRI) images (abstract, “We aimed to provide a framework of registration from breast MRI to mammography and to evaluate the diagnosis using the combined information.”), comprising:
receiving, by one or more processors, mammogram (MG) image data (page 3, section Mammography, “The conventional two-view mammograms, craniocaudal and mediolateral oblique views, were obtained by clinical full-field digital mammography unit”) 
representing one or more annotated MG images of a patient breast (Figure 4, element (b) and (e), “(b)(e) the annotation in mammography (green)”);
identifying, by the one or more processors, one or more MG annotations in the one or more annotated MG images (Figure 4, element (b) and (e), “(b)(e) the annotation in mammography (green)”),
the one or more MG annotations representing an abnormality at a first location in the one or more annotated MG images (page 5, section Lesion analysis, “MRI annotations, based on the full dynamic contrast sequence, were performed using a sphere center around the lesion while X-ray annotations were delineated using a free-form shape”);
receiving, by the one or more processors, MRI image data representing one or more MRI images of the patient breast (Page 4, section MRI, “All breast MRI screening examinations were performed at 3.0T”);
generating, by the one or more processors, annotated MRI image data using the MRI image data and the one or more MG annotations identified in the one or more annotated MG images (Figure 4, element (f), “(f) the fusion of registered annotation from MRI to mammography”), 
the annotated MRI image data including one or more MRI annotations representing the abnormality at a second location based at least in part on the first location (Figure 4, element (f), “(f) the fusion of registered annotation from MRI to mammography. The yellow area is the overlapping part between the annotations of the fused MRI and mammography.”); and
storing, by the one or more processors, the annotated MRI image data in a database (Figure 4, element (d), represents registered MRI annotation which necessitates storage).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Yang further discloses wherein each of the one or more annotated MG images is one or either a craniocaudal (CC) view or of a mediolateral oblique (MLO) view (page 2, last paragraph; also page 3, section Mammography, “The conventional two-view mammograms, craniocaudal and mediolateral oblique views, were obtained by clinical full-field digital mammography unit”; also page 5, section Lesion analysis, end of first paragraph).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Yang further discloses wherein the one or more MRI images comprise a plurality of image slices including one or more image slices having the abnormality (Page 4, section MRI, “The high resolution MRI data were reconstructed using a 1024 × 1024 matrix and a 1.8mm slice thickness under TR = 10.35 ms, TE = 4.25 ms, mm2 FOV = 360×360 (emphasis added);” MRI images being used in this case include “normal” and potentially “abnormal” slices during reconstruction).
Regarding independent claim 8, the rejection of claim 1 applies directly. Additionally, Yang further discloses a computer program product for annotating magnetic resonance imaging (MRI) images (page 9, section Discussion, “program execution;” Figure 4, element (f), “registered annotation from MRI to mammography”), the computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (page 9, section Discussion, “program execution” necessitates executing a computer program).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 2 applies directly. 
Regarding dependent claim 10, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 
Regarding independent claim 15, the rejection of claim 1 applies directly. Additionally, Yang further discloses a computer system for annotating magnetic resonance imaging (MRI) images (abstract, “breast MRI and an X-ray Mammogram;” mammogram and MRI are both implemented using computer systems; page 9, section Discussion, “program execution;” Figure 4, element (f), “registered annotation from MRI to mammography”; see also page 3, second paragraph, GE medical systems), the computer system comprising:
one or more computer processors (abstract, “breast MRI and an X-ray Mammogram;” mammogram and MRI are both implemented using computer systems and further made up of processors);
one or more computer readable storage media (page 9, section Discussion, “program execution”).;
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors (page 9, section Discussion, “program execution” necessitates executing a computer program).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 2 applies directly. 
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and 8 respectively above, and further in view of WO 2017/211910 (hereinafter WO ‘910).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Yang fails to explicitly disclose discloses further comprising: determining, by the one or more processors, a breast side and a quadrant of the patient breast based on the first location in the one or more annotated MG images.
However, WO ‘910 discloses further comprising: determining, by the one or more processors, a breast side (paragraph 0035, “In the illustrated example, the anatomically representative graphic may be a breast graphic illustrating a breast side corresponding to the imaged breast.”) and a quadrant of the patient breast based on the first location in the one or more annotated MG images (paragraph 0048, “In some examples, the processor may also identify for each ROI, the breast quadrant in which the ROIs is located”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘910 in order to create an ultrasound imaging system that allows for breast tissue imaging, and determine regions of interest (abstract).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, the rejection of claim 4 applies directly. 

Claim(s) 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang further in view of WO ‘910 as applied to claims 4 and 11 respectively above, and further in view of WO 2011/123097 (hereinafter WO ‘097).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, Yang and WO ‘910 fail to explicitly disclose further comprising: locating, by the one or more processors, the corresponding breast side and quadrant in the plurality of image slices of the one or more MRI images.
However, WO ‘097 discloses further comprising: locating, by the one or more processors, the corresponding breast side and quadrant in the plurality of image slices of the one or more MRI images (page 11, line 25, “Each interpretation 320 is associated with a modality attribute that indicates the MRI type of the image study ( e.g., X-ray such as a mammogram, ultrasound, and other image types,) from which a finding was identified, where the finding may be given BIRADS descriptors and referred to as a BIRADS finding that may be automatically found from the studied image or provided by a radiologist reading the image, for example.;” page 12, line 17, “For example, an Ultrasound (US) BIRADS finding may include descriptors like (modality, US), (Laterality, Right), (Location, 10 o'clock). "US" is semantically mapped to words like "ultrasound", "echo", "echoic"; "right" to "right breast", "right side", "left axilla"; "10 o'clock" to "upper quadrant" and "upper inner quadrant". An interpretation of the second sentence in the following excerpt: "Bilateral breast ultrasound was performed. At the 10 o'clock position of the right breast, two contiguous cysts are present measuring in aggregate 1.1cm by 4.0mm...," may include (modality, US) and (laterality, right).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘097 in order to generate a report for viewing medical reports which describe radiological images using various descriptors (abstract).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Yang in the combination further discloses wherein generating the annotated MRI image data comprises: mapping, by the one or more processors, the one or more MG annotations to the second location of the corresponding breast side and quadrant of the MRI images represented in the MRI image data (Figure 4, element (f), “(f) the fusion of registered annotation from MRI to mammography. The yellow area is the overlapping part between the annotations of the fused MRI and mammography;” since Yang discloses mimicking annotations between multiple modalities, had the MG annotations stored the breast side and quadrant as in WO ‘097, Yang would be able to mark annotations on the MRI image data which represent the similar data set).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 

Claim(s) 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1, 8, and 15 respectively above, and further in view of U.S. Publication No. 2020/0226368 to Bakalo et al. (hereinafter Bakalo).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Yang fails to explicitly disclose further comprising:
providing, by the one or more processors, the annotated MRI image data to a supervised machine learning model; and
processing, by the one or more processors, the annotated MRI image data with the one or more MRI annotations using the supervised machine learning model to generate output data corresponding to a diagnosis.
However, Bakalo discloses further comprising:
providing, by the one or more processors, the annotated MRI image data to a supervised machine learning model (paragraph 0028, “Training Assume a set of n manually annotated mammography or MRI images {x(1), . . . , x(n)};” paragraph 0034, “part of the data may be fully-supervised”); and
processing, by the one or more processors, the annotated MRI image data with the one or more MRI annotations using the supervised machine learning model to generate output data corresponding to a diagnosis (paragraph 0020, “a softmax layer 126, and X 128, Σ 130, and which may output probabilities of malignant and benign findings 132 in the input image 102”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bakalo in order to classify medical images, such as mammograms, using labeled data sets that are either weakly or fully labeled (abstract).
Regarding dependent claim 14, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 7 applies directly. 
Regarding dependent claim 20, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 7 applies directly. 

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang applied to claim 15 above, and further in view of WO ‘910 and WO ‘097.
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, Yang fails to explicitly disclose further comprising:
program instructions to determine a breast side and a quadrant of the patient breast based on the first location in the one or more annotated MG images; and
program instructions to locate the corresponding breast side and quadrant in the plurality of image slices of the one or more MRI images.
However, WO ‘910 discloses program instructions to determine a breast side and a quadrant of the patient breast based on the first location in the one or more annotated MG images (see claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘910 in order to create an ultrasound imaging system that allows for breast tissue imaging, and determine regions of interest (abstract).
Yang and WO ‘910 fail to explicitly disclose as further recited, however WO ‘097 discloses program instructions to locate the corresponding breast side and quadrant in the plurality of image slices of the one or more MRI images (see claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘097 in order to generate a report for viewing medical reports which describe radiological images using various descriptors (abstract).
Regarding dependent claim 19, the rejection of claim 18 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2012/0256920 to Marshall et al. discloses multimodality cancer screening and diagnosis systems 
WO 2020/068851 discloses methods of locating abnormalities within breast images using multiple data sets of different modalities

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668      

                                                                                                                                                                                                  /VU LE/Supervisory Patent Examiner, Art Unit 2668